In an action to recover damages for personal injuries suffered by plaintiff when he was pinned between the rear of defendant’s truck and a metal wall of a building, the defendant conceded its negligence. The issues at the trial related to the extent of the injuries and the damage to be awarded therefor. Judgment entered in favor of plaintiff upon the verdict of a jury reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce the verdict to the sum of $15,000, in which event, the judgment, as so reduced, is unanimously affirmed, without costs. The amount of the verdict is so grossly excessive as to indicate that the jury was mistaken as to the nature of the damages proved. A proper analysis of the plaintiff’s evidence shows that indisputably his heart *776condition existed long prior to the accident, and that aggravation of the condition, if any, was exceedingly slight. The proof of the other claimed elements of damage does not justify the large verdict appealed from. Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.